 In the Matter of THE HILLS BROTHERSCOMPANYandFOOD, TOBACCO,AGRICULTURAL, AND ALLIED WORKERS UNION OF AMERICA, CIOCase No. 10-C-1817.-Decided March 8, 1948Mr. M. A. Prowell,for the Board.Mr. Alexander E. Wilson, Jr.,of Atlanta, Ga., for the respondent.Mr. John G. Lackner,of Tampa, Fla., for the Union.DECISIONANDORDER 1On August 5,1947, Trial Examiner Sidney L. Feiler issued his Inter-mediate Report in the above-entitled proceeding, finding that the re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.2 Thereafter, the respondent filedexceptions to the Intermediate Report and filed a brief in supportthereof, and requested oral argument.The respondent's request fororal argument is hereby denied, inasmuch as the record and briefs,in our opinion, adequately present the issues and positions of theparties.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The respondent's motion to dismiss onthe ground that the union is not in compliance with Section 9 (f), (g),and (h) is without merit and is hereby overruled.,'The Board hasconsidered the Intermediate Report, the exceptions and brief, and theentire record in the case, and finds merit in the respondent's exceptions.'The power of the Board to issue a decision and order in a case such as the instant one,where the charging union has not complied with the filing requirements specified in Section9 (f), (g), and(li)of the Act,as amended,was decided by the Board inMatter of Mar-shall and Bruce Company,75 N. L R B 90.2The provisions of Sections 8 (1) and 8(4) of the National Labor Relations Act, whichthe Trial Examiner found were violated,are reenacted in Sections 8 (a) (1) and 8 (a)(4) of the Labor Management Relations Act, 1947.3see footnote 1,supra,andMatter of Electrical Testing Laboratories,Inc.,75 N. L R. B.38476 N. L. R. B., No. 95.622 THE HILLS BROTHERS COMPANY623The Trial Examiner found that, in violation of Section 8 (4) of theAct, Jones was denied reemployment because she had given testimonyat a prior Board proceeding.We do not agree. Supervisor Kighttestified that he refused to reemploy Jones because no vacancies existedat the time she applied for work.On the other hand, Jones testifiedthat, in refusing her reemployment, Kight stated, "We can't use you.You said you could be off 3 weeks without permission."The TrialExaminer in resolving this conflict in testimony credited the versionof Mrs. Jones.Some question has arisen concerning the propriety of the Trial Ex-aminer's credibility findings in this respect.While the record indicatesthat these credibility findings may not be beyond dispute, the recordis clear that the Trial Examiner's findings are not unreasonable. Inview of this and in view of the Trial Examiner's opportunity to ob-serve the demeanor of the witnesses on the stand, we are reluctantto disturb his credibility findings.However, we are not therebyprecluded from weighing the evidentiary value of Jones' creditedtestimony.Although the record discloses, as contended by the respondent, thatno vacancies existed at the time Jones applied for employment, theTrial Examiner found that this fact did not constitute a valid defense,for in his view the statement of Kight, as recounted by Jones, con-clusively established the existence of a discriminatory motivation inthe refusal to hire.In reaching his conclusion, the Trial Examinerfound that Kight's statement "clearly referred" to testimony given byJones in a prior Board proceeding.While the refusal to hire followedshortly after Jones had testified, there is a complete lack of substantiveevidence in the-record to support such an unequivocal finding connect-ing Kight's statement to the prior proceeding.For all the recordshows, the subject matter of Jones' prior testimony may have been re-peated by her in private conversations to others who afforded the sourceof Kight's information.4Moreover, the only affirmative evidence rela-tive to Kight's knowledge of the prior proceeding refutes the TrialExaminer's finding, for Kight testified without contradiction thatwhen he refused to hire Jones he was unaware that she had partici-pated in the prior proceeding.However, assuming that Kight had reference to Jones' prior testi-mony, his statement does not necessarily give rise to the inference thathe refused Jones reemployment because of her act of testifying, as such,for it is equally as cogent to infer, in the absence of contrary evidence,*The record discloses that Mrs. Jones was frequently,absent'during her former employ-ment with the respondent. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Kight refused her employment because her testimony revealectsuch a lack of dependability as warranted a refusal to rehire.-,Accordingly, we find that there is insufficient evidence in the recordto establish that the respondent, in violation of Section 8 (4), dis-criminatorily refused to rehire Jones because she had given testimonyat a Board proceeding.Inasmuch as we have reversed all the Trial Examiner's findings ofunfair labor practices, and in view of the fact that we agree with hisfindings and conclusions with respect to the allegations of the com-plaint as to which he recommends dismissal, we shall dismiss the com-plaint in its entirety..ORDERUpon the entire record in the case, and pursuant to Section 10,(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the complaint issued hereinagainst The Hills Brothers Company, Bartow, Florida, be, and ithereby is, dismissed.CIIAIRMAN HERZOG and AIEDIEER HOUSTON took no part in the con-sideration of the above Decision and Order.INTERMEDIATE REPORTMr. M. A. Prowell,for the Board.Mr. Alexander E. Wilson, Jr.,of Atlanta, Ga., for the Respondent.Mr. John G. Lackner,of Tampa, Fla., for the Union.STATEMENT OF THE CASEUpon a charge duly filed by Food,Tobacco, Agriculturaland AlliedWorkersUnion of America,CIO, herein called the Union,the National Labor RelationsBoard, herein called the Board,by its Regional Director for the Tenth Region(Atlanta,Georgia),issued its complaintdatedApril 8, 1947,against The HillsBrothers Company,Bartow, Florida,herein called the Respondent,alleging thatthe Respondent had engaged in and was engaging in unfair labor practices af-fecting commerce within the meaning of Section 8(1). (3), and (4) and Section2 (6) and(7) of the National Labor Relations Act, 49 Stat 449, herein calledthe Act.Copies of the complaint and notice of hearing thereon were dulyserved upon the Respondent and the Union.With respect to unfair labor practices,the complaint alleges that the Re-spondent on or about November5, 1945,discharged,refused to reemploy or toreinstate Callie R. Jones because she joined or assisted the Union and engagedin concerted activities with other employees for the purpose of collective bar-gaining and other mutual aid and protection and because she gave testimonyin a proceeding before the Board on or about October 23, 1945. The complaintfurther alleges that from on or about October 23,1945,theRespondent bySeeMatter of Fairmont Creamery Company,73 N. L. R. B. 1380,1411, 1412. THE HILLS BROTHERS COMPANY625certain named supervisory employees, expressed disapproval of the Union,threatened an employee because of her testimony at a Board hearing, andinterfered with the conduct of proceedings before the BoardThe Respondent in its answer, dated April 28, 1947, admits certain juris-dictional allegations, but denies the commission of any unfair labor practices.Pursuant to notice a hearing was held at Bartow, Florida, on April 28, 1947,before the undersigned, Sidney L Feiler, the Hearing Examiner designated bythe Chief Trial Examiner.The Board and the Respondent were representedby counsel ; the Union, by a representative.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.At the close of the Board's case-in-chiet, the Respondent moved to dismiss thecomplaint for lack of any evidence of unfair labor practicesThe motion wasdenied.After all the evidence had been piesented, the Board moved to conformthe complaint to the proof as to formal matters. The motion was granted with-out objection as to all pleadings.The Board and the Respondent then presentedoral ai gument.A date was set for the submission of briefs and proposed findingsof fact and conclusions of lawBriefs were received from the Board and theRespondentUpon the entire record in the case, and fiom his observation of the witnesses,the undersigned makes the following:FINDINGS or FACTI.THE BUSINESS OF THE RESPONDENTThe 11111s Brothers Company is a New York corporation having its principaloffice in New York CityAt its plant in Bartow, Florida, the only one of itsoperations with which this proceeding is concerned, the Respondent is engagedin the processing of citrus fruit and in the manufacture of ginger-bread mix.In the course and conduct of its business at its Bartow plant, the Respondentprocesses, packs, and ships annually more than 1,000,000 cases of its productsvalued at more than $500,000, of which more than 50 percent is shipped to pointsoutside the State of Florida.At the same plant, the Respondent uses raw mate-rials and supplies valued at more than $150,000 annually, of which more than25 percent is obtained outside the State of Florida and shipped to its BartowplantThe Respondent's operations at Bartow are seasonal in nature; a season nor-mally extends from November to MayAt the time of the hearing about 100employees were engaged at the Bartow plant operation, the peak number ofeniplo3ees during the previous season having been approximately 450.The Respondent conceded for the purpose of this proceeding that it was engagedin interstate commerce within the meaning of the Act, and the undersigned sofinds11THE ORGANIZATION INVOLVEDFood, Tobacco, Agricultural and Allied Workers Union of America, CIO, is alabor organization admitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. BackgroundThe parties to the present proceeding were also parties in another Board pro-ceeding in which Respondent was charged with the commission of unfair labor 626DECISIONSOF NATIONAL LABOR RELATIONS BOARDpractices (Case No. 10-C-1678).The Board, in its decision, found that theRespondent had discharged two employees and had discharged or refused to re-employ one employee in violation of Section 8 (3) of the Act. The Board alsofound that the Respondent had independently violated Section 8 (1) of the Act.'Subsequently, the Respondent took steps to comply with the order of the Boardtherein =The hearing before the Trial Examiner in the prior proceeding took place onOctober 23, 24, and 25, 1945.Callie R. Jones testified on October 23, 1945, as aBoard witness.She testified as to the removal of a machine from the plantbefore an election, and that it was customary for employees in her departmentto talk or sing while at work.The major portion of her testimony related to herhaving taken 3 weeks off for sickness without prior notice to the Company, thatshe returned to work without any trouble, and that she knew of no rule requiringan employee to give prior notice to the Company when an employee would absenthimself from work, and that the majority of the employees had clone so. Thisportion of her testimony related to one of the dischargesB. The discriminatory refusal to reemploy Mis Collie R JonesMrs Jones had been employed by the Respondent for approximately 17 seasons,including the 1944-45 season.During her last 2 seasons, she had been employedas a grader.As such, her assignment was to watch fruit on a belt line conveyorand remove the bad fruit.Mrs Jones, during the 1944-45 season, was on good teims with hei immediatesupervisor, Herbert Kight, foreman of the Juice Department. The Respondent'srecords show that she took a good deal of time off from work in February, March,and April 1945.While there is disagreement in the testimony of Mrs Jones andKight as to whether she obtained prior permission for each absence, there is nodispute over the fact that she had no difficulty in continuing in her job whenshe reported for work.On April 24, 1945, Mrs. Jones quit her job. She testified that she saw Kightbefore she quit, that she was not sure what she told him, but "supposed" thatshe told him that her daughter was sick. She denied that she had quit becauseshe had secured a position with another concern, the Southern PhosphateCompany.As to this, she testified that she had filed an application with thatconcern and had told Kight of it several days before she left the Respondent'semploy, but she maintained that she never worked for the Southern PhosphateCompany.Kight's version was that Mrs Jones told him, at the time she quit, that she hada better job at the Southern Phosphate Company and thought that she wouldtake itHis testimony was supported by Charles Al. Lee, a gateman at theRespondent's plant.He testified that in the latter part of April 1945, Mrs. Jonestold him that she would not be back at the plant any more because she had aposition with another concern.The undersigned credits Lee's testimony.In view of Mrs. Jones' uncertainty as to what was said when she quit and Lee'stestimony, the undersigned credits Kight's version as to what occurred at thattime.Kight further testified that approximately 2 weeks later, a "little bit" beforethe plant shut down on May 8, 1945, Mrs. Jones reapplied for -work;+but he told167 N L R B 1249 (May 9, 1946)2161 F(2d) 179 (C C A 5). THE HILLS BROTHERSCOMPANY627her that he had replaced her. Airs Jones denied that testimonyOn cross-examination,Kight admitted that he could not remember whether Mrs Jonesspoke with him before the plant closed or later.The undersigned credits Mrs.Jones'denial of his testimony.The juice season ended on May 8, 1945,approximately 2 weeks after Mrs. Jonesquit.Operations were resumed on November 7, 1945.Mrs. Jones gave testimonyin the prior proceeding on October 23, 1945.Airs.Jones testified that she spoke to Kight four times in an effort to get herjob back.The first occasion,she testified,was soon after her October 23, 1945,testimony and on a Saturday night. She met Kight in Bartow and asked himfur her job and lie replied,according to Mrs. Jones,that men were going to beused on those jobsThe following Saturday,when she met him and asked aboutemployment,he told her that only the wives of men working in the JuicingDepartment would be used.Mrs. Jones testified that she had another talk withKight, "possibly the next Saturday night, or it was just before the plant started "On that occasion,Kight in reply to her request for work, said to her, accordingto Mrs. Jones,"No, we can't work you."Mrs. Jones further testified that she made a final effort to secure employmenton Monday or Tuesday of the following week and first spoke with Starr Davis,superintendent of the Juice Department.Davis referred her to Kight andRight said, "We can'tuse you.You said you could be off three weeks withoutpetniission."Kightdenied that he refused to reemploy Airs Jones because she testifiedin the prior Board proceeding.He testified that Mrs. Jones reapplied for workin the fall, about a week or 10 days before the start of the 1945-1946 season andthat liethen told her that those who had been working when the plant closeddurnig the prior season had preference in reemployment 3He testified that fourgraders were employed at the close of the1944-45 season and that there wasno vacancy then or when Airs Jones applied for work.Airs.Jones made nofurther application nor did the Respondent communicate with her, although shetestified without contradiction that new graders were hired at the start of theseason.Kight testified that he could not recall meeting Mrs. Jones in Baitow on thethree occasions when she testified she applied for work.He declaredthat thatwas not customary procedure and that if a person were to apply for work undersuch circumstances,he would tell him to apply at the plant.He also testifiedthat he had never had any arguments with Mrs Jones,had never discussed theUnion with her, and that his relations with her had always been pleasant.Hedeniedthat he knew of her union membership and further denied that her testi-fying at the prior hearing,of which he claimed to know nothing,had anythingto do withhis decision not to reemploy her.On cross-examination,Kight admitted that he had told an interviewer in dis-cussing the failure to reemploy Mrs. Jones,"I can't say that I remember itI don't say she didn't come to me for a job. I just can't remember it.My wifewas sick about then and I was about to go to the Army,and there was a lothappening.I don't remember a thing about it."He further testified :3Theie was no dispute as to the Respondent's practice in rehiring employees. Those whocompleted a season customarily returned to their old jobs at the beginning of the nextseasonSome made formal application , others just went to their regular post in the plant.Kight denied that this practice extended to those employees tinder his supervision whoquit before the end of a season and there was no affirmative proof of such a practice.781902-48-vol. 76-41 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ Didn't you tell Mr. Stout at this interview you had with him about Mrs.Jones, that you (lid not refuse to employ Mrs. Jones ; that Mrs. Jones hadbeen refused a job by someone else, and said, "I am just a hired hand, too,and I work under orders "A. I don't remember.However, he testified that he recalled those circumstances when he was testifying-As to the rate of personnel turn-over at the plant, Kight testified :Q.What is the rate of turn-over at the juice operation during a season?Approximately 90%?A. Yes, sir.Q.And what is the rate of turn-over from one season to the next? 931/!0/0?A. T wouldn't say for sure, because I don't know.Q. It is over 90%, isn't it?A. Yes, sir.The undersigned was not impressed by Kight's testimony as to the circum-stances under which Dlrs Jones was refused reemployment. It was characterize([chiefly by a failure to remember.He could not recall anything of the three con-versations in Bartow which Mrs. Jones mentioned in her testimonyAs to thefinal conversation at the plant, Kight admitted that prior to his testimony at thehearing he had made the statement that he could not recall what had happened onthat occasion.He gave no convincing explanation why his memory should bebetter at a later time.Mrs Jones' testimony was clear and detailed.Under allthe circumstances, the undersigned credits Mrs. Jones' version of her conversationswith Kight relative to her reemployment.Both Roy Lewis, superintendent of the Sectionizing Department, and Mrs-Jones were in agreement that in July 1946 Lewis asked Mrs Jones why shedid not go to work in his department and Mrs. Jones replied that she would notdo that work.ConclusionsThere is no dispute as to the fact that Mrs Jones was on good terms withKight.She was allowed to take as much time off as she needed and was notpenalized when she returned to workMrs. Jones voluntarily quit her job on April 24, 1945No arrangement wasthen made for her to have the iight to return to work and the undersigned findsthat thereafter her status on reapplication became that of a new employee. Theundersigned has rejected Kight's testimony that she reapplied for workapproximately 2 weeks thereafter.Mrs. Jones testified in the pilot Board proceeding on October 23, 1945There-after, she spoke to Kight with reference to securing reemploymentHe gaveher different reasons why he could not reemploy her and finally told her, "We.can't use you.You said you could be off 3 weeks without permission." Thisstatement clearly referred to the testimony that Mrs Jones had just given in theprior Board proceedingThe Respondent contends that an examination of the complete testimony ofMrs. Jones in the prior proceeding establishes that in fact it was favorable totheRespondent's position therein.Assuming,arguendo,that the Respond-ent's contention is correct, the basic issue herein is Kight's motive in refusing re-employment to Mrs. Jones.The credited testimony establishes the fact thatlie based his decision on Mrs. Jones' testimony.He may have been mistaken asto the over-all effect of her testimony, but that does not tltcr or affect the under- THE HILLS BROTHERSCOMPANY629lying bias behind his decision.Nor does the undenied testimony of Kight'ssupervisors that they had no bias against Mrs. Jones affect the finding herein,although it has been considered together with other surrounding circumstances.Kight admittedly had supervisory authority and had sole control of hiring theemployees who would work under his supervision, approximately 22.The Respondent further contends that since Mrs. Jones applied for workbefore the commencement of operations and since the custom existed of re-employing those who were employed at the close of the preceding season, therewas no vacancy at the time Mrs Jones made application.However, Kight testi-fied that labor turn-over at the plant was very high-approximately 90 percent.Mrs. Jones applied either the day before the plant reopened, as she testified, orapproximately a week before, according to Kight.Kight's refusal to rehire wasunequivocal.The undersigned finds that Mrs. Jones reasonably concluded thatshe would not be rehired under any circumstances. At that time Kight did notknow whether he would have any vacancies. It is equally true that he did notknow whether all the graders previously employed would return to work. Infact, the history of labor turn-over at the plant tended to indicate that therewould probably be a vacancy. Yet he disregarded Dirs. Jones' record of years ofsatisfactory service and closed the door to her reemployment for all time.Underthese circumstances, the undersigned concludes that the argument of the Re-spondent does not constitute a valid defense.In July 1946, Superintendent Lewis asked Mrs. Jones why she was not "see-tiomzing" for him.Mrs Jones construed this statement as an offer of work andreplied that she would not do that work. The refusal of Mrs. Jones to accept suchemployment does not affect her rights to the job of a grader, the position forwhich she applied to Kight.The undersigned concludes that Mrs. Jones was denied reemployment by Kightbecause she gave testimony in a Board proceeding and that the action by Kightwas in violation of the Act.C.The allegedunfair labor practicesThe complaint alleges that the Respondent refused to reemploy Mrs. Jonesbecause she joined 'and assisted the Union and engaged in collective bargaining'activities.Mrs. Jones testified that she passed out union membership cards at the plantbefore the election held on February 20, 1945. There is no testimony that Lherespondent had any knowledge of this activity.Dirs.Jones testified that none ofher supervisors expressed disapproval of the Union or, as far as she could tell,knew that she belonged to the Union. The undersigned will recommend that thisportion of the complaint be dismissed.The complaint further alleges that the Respondent from on or about October23, 1945, through Supervisors Kight, Davis, and May expressed disapproval ofthe Union, threatened an employee because of her testimony at a Boardhearing,and interfered with the conduct of proceedings before the Board.This allegation was not substantiated by any affirmative evidence.Kight, Davis,and May expressly denied such activity.Mrs. Davis testified that no one ex-pressed disapproval of the Union to her or threatened her because she testified.Itwill accordinglybe recommendedthat this allegationbe dismissed.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurringin connection with the operations of the Respondent described in Section I, above, 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and such of them as have been found to be unfairlabor practices tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYSince it has been found that the Respondent has engaged in unfair laborpractices, the undersigned will recommend that it cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.It has been found that the Respondent as discriminated in regard to thehire of Callie R. Jones. It will be recommended that the Respondent offer herimmediate employment at her former or substantially equivalent position. Itwill be further recommended that the Respondent make her whole for any lossof pay she may have suffered by reason of such discrimination by payment to herof a sum of money equal to the amount she would have earned as wages fromNovember 7, 1945, the date when operations for the 1945-46 season commenced, tothe date of the Respondent's offer of employment less her net earnings 4 dui ingsaid period.In the prior Board proceeding, the Board found that the Respondent discrimi-nated against three employees and committed other violations of the Act. In theinstant proceeding, it has been found that the Respondent has discriminatedagainst Callie R. Jones because she testified in a Board proceeding. The under-signed finds that the entire course of conduct of the Respondent is indicativeof persistent efforts to thwart the self-organization of its employees by variousdevices and that there exists danger of the continuation of such practices in thefuture.In order to effectuate the policies of the Act it will be recommended thatthe Respondent be ordered to cease and desist from in any manner infringingupon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAW1.Food, Tobacco, Agricultural and Allied Workers Union of America, affiliatedwith the Congress of Industrial Organizations, is a labor organization within themeaning of Section 2 (5) of the Act.2.By discriminating against Callie R. Jones because she gave testimony in aBoard proceeding, the Respondent has violated Section 8 (4) of the Act.3.By said discrimination, the Respondent has violated Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of the Act.5.The Respondent did not, in violation of Section 8 (3) of the Act, discriminateagainst Callie R. Jones because of her union membership and activities.4Matter of Crossett Lumber Company,8 N L. R. B 440,497-498.Inasmuch as theRespondent's business is of a seasonal nature, and the plant may not be in operation atthe time the offer of employment is made,it is recommended that in such event the offerof employment to the said employee shall become effective with the commencement of theRespondent's next seasonal operationsIn view of the seasonal nature of her employment,itwill further be recommended that no back pay be paid to her for any period during whichshe would not normally have worked in the Respondent's plant, and that no deduction ofearnings be made of any monies earned elsewhere during such period. THE HILLSBROTHERSCOMPANY6316.The Respondent by its supervisory officials has not, in violation of SectionS (1) of the Act, expressed disapproval of the Union, threatened an employeebecause of her testimony at a Board hearing, or interfered with the conduct ofBoard proceedings.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the Hills Brothers Company, Bartow, Florida, its agents,successors, and assigns shall :1.Cease and desist from :(a)Refusing to employ or otherwise discriminating against any person becausehe has given testimony under the Act;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of their rights to self-organization, to form labor organiza-tions, to join or assist Food, Tobacco, Agricultural and Allied Workers Union ofAmerica, affiliated with the Congress of Industrial Organizations, or any otherlabor organization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection as guaranteed in Section 7 of the Act.2Take the following affirmative action which the undersigned finds will effec-tuate the policies of the Act:(a)Offer Callie R. Jones immediate employment at her former or substantiallyequivalent position ;(b)Make whole Callie R Jones in the manner set forth in "The remedy" forany loss she may have suffered by reason of the Respondent's discriminationagainst her ;(c)Post immediately, or if seasonal operations are not in progress, thenimmediately upon the resumption of such operations, at its plant at Bartow,Florida, copies of the notice attached hereto marked "Appendix A."' Copies ofsaid notice, to be furnished by the Regional Director for the Tenth Region, shall,after being duly signed by the Respondent's representative, be posted by theRespondent immediately upon the receipt thereof, and maintained by it forsixty (60) consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall betaken by the Respondent to insure that said notices are not altered,-defaced,of covered by any other material ;(d)Notify the Regional Director for the Tenth Region in writing, withinten (10) days from the date of the receipt of this Intermediate Report, °whatSteps the Respondent has taken to comply therewith ;(e) It is also recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the Respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent totake the action aforesaid.It is further recommended that the complaint, insofar as it alleges that theRespondent discriminated against Callie R Jones because of her union mem-bership and activities and expressed disapproval of the Union, threatened anemployee because of her testimony at a Board proceeding, and interfered withthe conduct of a Board proceeding, be dismissed.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party or5Matter of Central Minerals Company,59 N. L. R. B. 757. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDcounsel for the Board may, within fifteen (15) days from the date of service ofthe order transferring the case to the Board, pursuant to Section 203.38 of saidRules and Regulations, file with the Board, Rochambeau Building, Washington25, D. C., an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record or pro-ceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof; andany party,or counsel for the Board may, within the same period, file an originaland four copies of a brief in support of the Intermediate Report. Immediatelyupon the filing of such statement of exceptions and/or briefs, the party or councilfor the Board filing the same shall serve a copy thereof upon each of the otherparties and shall file a copy with the Regional Director. Proof of service on theother parties of all papers filed with the Board shall be promptly made asrequired by Section 203 65.As further provided in said Section 203 39, shouldany party desire permission to argue orally before the Board, request thereformust be made in writing to the Board within ten (10) (lays from the date ofservice of the order transferring the case to the Board.SIDNEY L FEILER,Hearing EFa'mener.Dated August 5, 1947.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a Hearing Examiner of the NationalLabor Relations Board, and in order to effectuate the policies of the NationalLabor Relations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist FooD, TOBACCO, AGRICULTURAL AND ALLIEDWORKERS UNION OF AMERICA, affiliated with CONGRESS OF INDUSTRIAL ORGANI-ZATIONS, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection.All our employees are free to become or remain members of this union,or any other labor organization.oWE WILL NOT refuse to employ any person or otherwise discriminate againsthim because he has given testimony in a proceeding under the NationalLabor Relations Act.WE WILL OFFER to the employee named below immediate employment ather former or substantially equivalent position and make her whole forany loss of pay suffered as a result of the discrimination against her.Callie R. JonesTHE HILLS BROTHERSCOMPANY,Employer.Dated --------------------------By -------------------------------------(Representative)(Title)This notice must remain posted for60 daysfrom the date hereof, and mustnot be-altered,defaced,or covered by any other material.